DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 17, 2021.

Claims 2, 6, and 15-17 have been cancelled.

The drawings were received on February 17, 2021.  These drawings are accepted and overcome the previously presented objection to the drawings.

The amendments to the abstract overcome the previously presented objection thereto.

The amendments to claims 1, 3, 5, 11, 13, and 14 as well as the cancellation of claims 2, 6, 16, and 17 overcome the previously presented 35 USC 112(b) rejection thereof.

The cancellation of claim 2 negates the duplicate claim warning given in the previous Office Action.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that Dittmer fails to disclose a tubular jacket of a material transparent to electromagnetic waves that contains the whole antenna and is filled with dielectric fluid.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the tubular jacket contains the whole antenna) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 requires that the tubular jacket “contain the antenna”.  Elements 38 and 39 is part of the antenna and is contained within the tubular jacket 37.
While it is acknowledged that Dittmer discusses the liquid chamber 50, Dittmer is also clear that the space between the tubular jacket 37 and the inner tubular 39 is filled with a dielectric fluid [0034].  As such, Dittmer discloses the claimed tubular jacket that contains the antenna, or part thereof, and a dielectric fluid.

Applicant has argued that Dittmer fails to disclose a volumetric compensator contained within a closed tubular jacket and notes that the pressure and quantity dielectric fluid of Dittmer is managed at the surface.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the tubular jacket is a closed tubular jacket) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The tubular jacket is not required to be closed to contain a volumetric compensator.
The tubular jacket 37 of Dittmer does contain a volumetric compensator.  Element 70 is specifically disclosed as be included as part of the inner tubular 39 for the purpose of compensating for the thermal expansion of the system as well as difference in thermal expansion between in the inner and outer tubulars [0060], [0067].  Further, Dittmer discloses that element 70 is used with cooling dielectric fluid [0060], [0066].  It is unclear how element 70 does not meet the requirements of the volumetric compensator as claimed.
It is also noted that claim 1 does not preclude control of the pressure and quantity of the dielectric fluid from the surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmer et al. (US 2014/0216725, Dittmer).

Regarding claim 1:  Dittmer discloses a system 30 for heating high viscosity hydrocarbons 31 in a reservoir 32, the reservoir comprising at least one drain 33, the system comprising:
an antenna 35 connected to a radio frequency generator 34 capable of generating an electromagnetic signal Fig 1, [0032], the antenna comprising: 
a coaxial transmission line  38connected to the generator and capable of transmitting the signal along the drain Fig 1, [0035]; 
at least one mode converter 45 positioned along the coaxial transmission line inside the drain, in which the at least one mode converter interrupts the Fig 1, the at least one mode converter being able, when an RF signal is present along the coaxial transmission line, to produce a disturbance in the differential mode disturbance of propagation of the signal along the coaxial transmission line and to induce an electromagnetic field in the surrounding space which causes the hydrocarbons within the reservoir to be heated [0036], [0038]-[0043];
a tubular jacket 37 of material transparent to electromagnetic waves [0034], the tubular jacket containing the antenna and being filled with a dielectric fluid 51, Fig 2, [0039], wherein the tubular jacket comprises a volumetric compensator 70 (located within the tubular jacket), capable of accommodating the increased volume of the dielectric fluid when it expands due to the increased temperature used to account for thermal expansion downhole [0061], [0062], [0065[, [0067] thus would at the very least be capable of accommodating an increased volume of dielectric fluid.

Regarding claim 3:  Wherein the dielectric fluid comprises a dielectric oil mineral oil – [0041] with a thermal expansion coefficient of less than 0.001 L/°C.  The coefficient of thermal expansion of mineral oil is 6.4 x 10-4/°C per “Technical Learning – Thermal Expansion” included herewith.

Regarding claim 4:  Wherein the tubular jacket is rigid metal per cross-hatching in figures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer in view of Mulville (US 5,211,223).

Dittmer discloses all of the limitations of the above claim(s) except for the material of the tubular jacket being fiberglass. 
12 of the heater can be conventional steel with a layer of nonconductive material thereon or fiberglass 2:42-45.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the metal outer tubular jacket of Dittmer to be fiberglass as taught by Mulville in order to have eliminated any localized hot spots associated with metal tubing 1:24-30.
	
Allowable Subject Matter
Claims 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7:  The prior art of record fails to disclose or suggest a system for heating downhole hydrocarbons that includes a tubular jacket filled with dielectric fluid and containing a volumetric compensator, wherein the volumetric compensator comprises a cylindrical chamber on the end of the tubular jacket and separate from the tubular jacket by closing means arranged to open with increasing pressure of the dielectric fluid.

Regarding claim 8:  The prior art of record fails to disclose or suggest a system for heating downhole hydrocarbons that includes a tubular jacket filled with dielectric fluid and containing a volumetric compensator, wherein the volumetric compensator comprises a variable volume portion arranged to increase in volume as a result of the increasing pressure of the dielectric liquid.

Regarding claims 9-14:  These claims are considered allowable due to their dependence on one of the above claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/2/2021